DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1 & 3-11 are allowed.
Claims 1 & 4 are allowable for at least the reason “an area of the uppermost surface of the high refractive index part is 0.5 to 0.9 times an area of the lowermost surface of the high refractive index part,” as set forth in the claimed combination, in light of Applicant’s remarks submitted 11/2/21.
Claims 3 & 9-10 are allowable due to their dependence on claim 1.
Claims 5-8 are allowable due to their dependence on claim 4.
Claim 11 is allowable for at least the reason “a curved line which is a locus configured with a concave vertex of level zero and a vertex of each projection in a cross section of the concave curved plane imitated by a multi-stage shape is expressed by the following formulas…” as set forth in the claimed combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komma et al. (US 5,400,311 A) disclose a hologram and optical apparatus with hologram.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872